I concur. I think, however, that the reference by Mr. Chief Justice LARSON to a duty on the part of the defendant to explain how steam got into the pipes, needs further amplification. There was no duty on the part of the defendant to explain how steam got into the pipes unless the plaintiff first proved, at least prima facie, that there was steam in the pipes. When the plaintiff testified that steam came out of the water spout, she did not make out negligence *Page 227 
except as the doctrine of res ipsa loquitur would make out negligence for her. After she so testified, the defendant could take either or both of two stands: (1) It could attempt to prove that no steam came out of the spout and thus destroy the basis for the application of the doctrine of res ipsa loquitur, so that that doctrine would never come into play; or (2) it could attempt to show or explain how steam could be present in the pipes and issue from the water spout without negligence on the part of the defendant, and thus rebut any presumption of negligence raised by the doctrine of res ipsa loquitur. When the plaintiff succeeded in showing, at least prima facie, that steam did come out, the burden swung to the defendant to explain how it could come out without defendant being negligent. The burden of proving that steam came out of the spout was on the plaintiff at all times. Plaintiff had to prove this by a preponderance of the evidence. But having offered evidence from which the jury could and did believe that steam came out, the burden was on the defendant to explain how steam could come out without defendant being negligent. If defendant did not care, or was unable, to meet this burden, the jury could infer negligence. In this sense the duty to explain was on defendant. *Page 228